            Case 2:20-mj-00886-VCF Document 16
                                            17 Filed 01/21/21 Page 3
                                                                   1 of 3
                                                                        1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:20-mj-00886-VCF
 4
                     Plaintiff,                              ORDER
 5
             v.
 6
     ALEJANDRO HERNANDEZ-JACINTO,
 7
                     Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for
                                                                                   3/11/2021
11   Monday, January 25, 2021 at 4:00 p.m., be vacated and continued to ________________ at the

12   hour of ___:___  __.m.;
             4:00 PM in      or to a time
                        LV Courtroom      and date
                                      3D before     convenient
                                                Magistrate        to the
                                                           Judge Cam     court.
                                                                      Ferenbach.
                            21
13           DATED this ___ day of January, 2021.

14
15
                                                      UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                         3
